Order modified by limiting the denial of plaintiff’s motion to the relief asked for against defendants Kohl and Lindner and granting her motion, without costs, as to defendant James G. Capie by adjudging him in contempt for failure to produce the assignment in question, and committing him for such contempt until he produce it. Defendant Capie, with the other defendants, was required, by the order of July 29, 1927, to make discovery of the said assignment. Upon the present motion he submitted no affidavit in opposition, nor is there any proof that the assignment is not in his possession, or that it has been lost or destroyed, or that he cannot produce it. There is an allegation in the affidavit of defendant Lindner that she gave it to him. There is, therefore, an inference that it has since remained in his possession. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur. Settle order on notice.